Citation Nr: 0835330	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1971, and from February 1971 to January 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a back injury.

The veteran and his spouse attended and testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge at the RO in August 2008.  A transcript of the hearing 
is of record.


FINDING OF FACT

The veteran sustained an acute back injury in service in 
1972; he did not have chronic back symptoms in service; he 
did not have continuous post-service symptoms of a back 
disorder; arthritis of the spine did not manifest to a 
compensable degree during the first post-service year; and 
the weight of the competent evidence demonstrates that the 
currently diagnosed degenerative disc disease and 
degenerative joint disease of the lumbar spine is not related 
to active service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a back 
injury are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) 
(2007).  For claims pending on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
to provided notice to a claimant provide any evidence in his 
or her possession that pertains to the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

In this case, a July 2005 letter issued by the RO complied 
with the notice requirements.  The July 2005 letter notified 
the veteran of the evidence needed to substantiate his claim 
for service connection.  This letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his veteran's status.  The July 
2005 letter contained notice on the second and third Dingess 
elements.  However, he did not receive notice on the 
effective date and rating elements.  Because the claim is 
being denied, no effective date or rating is being assigned.  
The absence of notice on these elements does not affect the 
ability of the veteran to participate in the adjudication of 
the underlying claim for service connection.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that 
VA will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service treatment records and VA treatment records.  
Additionally, the veteran underwent a VA examination in March 
2007 that included a medical opinion as to the relationship 
of current back disability to service.  The veteran and his 
spouse also testified at a personal hearing on all relevant 
aspects needed to substantiate a claim for service connection 
for a back disorder, including in-service back injury, 
treatment and symptoms in service, symptoms after service, 
and current symptoms.  

At the personal hearing in August 2008, the veteran was 
specifically advised that the evidence of record did not 
include medical evidence relating the currently diagnosed 
back disability to service.  The Board held the record open 
for an additional 30 days for the veteran to provide 
additional medical evidence of post-service chiropractic 
treatment in the 1970s and for a medical opinion relating the 
currently diagnosed low back disability to service.  In 
response, the veteran has submitted additional evidence of 
chiropractic treatment beginning in 1975 and a medical nexus 
opinion from a chiropractor.  The weight assigned to such 
evidence is addressed below.  The Board finds that the facts 
relevant to the veteran's claim have been properly developed, 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. §5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"). 

Service Connection Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a chronic disease is shown in service, and at any time 
thereafter, no matter how remote in time, service connection 
will be conceded.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background

While aboard the U.S.S. Hunley during service, the veteran 
presented with lower back pain in October 1972.  He reported 
injuring his back a week earlier when carrying a heavy valve.  
The diagnosis was an acute low back strain.  Service 
treatment records also reflect that, in February 1973, the 
veteran presented with complaints of a sudden onset of right 
sided cervical pain.  The diagnosis was a muscle spasm.  
Service treatment records also reflect that a January 1974 
separation examination was negative for complaints of 
recurrent back pain or clinical findings of spinal 
abnormality.

A March 2007 history given by the veteran includes a history 
of back injuries after service in 1974 and in subsequent 
years while working as a mechanic on heavy trucks and diesel 
engines; a back injury in 1993 described as having occurred 
while carrying out a twisting motion; and a back injury in 
2003 when he fell from a truck.  

After service in 1977 and 1978, the veteran filed educational 
claims with VA, but did not enter any claims for 
compensation.  

After service in April 1996, the veteran presented to the St. 
Francis Hospital with complaints of back pain.  He dated the 
onset of his pain to after service in February 1995 when he 
was loading permits on a truck and felt his back pop and felt 
lower back pain.  He sought treatment from a chiropractor but 
the pain did not resolve.  An old MRI demonstrated an S-1 
left sided protrusion.  He began conservative therapy which 
resulted in improvement.  However, 2 months ago he was 
chopping wood when he experienced low back and leg pain.  An 
MRI was obtained which revealed a very large herniated disc 
with a free fragment at L5-S1.  After this examination, the 
veteran underwent a lumbar laminectomy with diskectomy and 
microscope dissection.  The diagnosis was a herniated nucleus 
pulposus.

Post-service private treatment records from PrimeCare dated 
in 2003 reflect that the veteran was being treated for 
purposes of workers' compensation claim.  The history 
reflects a post-service low back injury in September 2003 
when the veteran stepped down the wrong way from a garbage 
truck and felt low back pain that radiated down to the 
buttocks.  The diagnoses were lumbar strain/sprain with 
radiculopathy to the right buttock and proximal right thigh, 
and short right leg syndrome with scoliosis and degenerative 
joint disease.  No history of an in-service back injury in 
1972 or post-service back injuries in 1974 or the 1990s was 
noted. 

The veteran underwent an MRI of his lumbar spine in March 
2005.  The MRI demonstrated a left hemilaminectomy without 
recurrent protrusion; mild diffuse bulges at L3-4 and L4-5 
with moderate facet arthopathy and ligamentum flavum 
thickening; and small right extraforaminal protrusion at L2-3 
abutting the existing right L2 nerve root.

The veteran presented to the Lexington Family Practice in 
March 2005 with complaints of chronic low back pain.  He 
reported that he had had problems with low back pain since 
the 1970's after a military injury.

In June 2005, the veteran submitted a claim for service 
connection for a low back disability.  He reported that he 
sustained a back injury in service in October 1972 while on 
board a submarine, the James Monroe.  On the claim form, the 
veteran did not indicate any that there was any medical 
facility or doctor who had treated him for a back disorder; 
however, with his claim, he submitted copies of private 
treatment records dated in 2003 (PrimeCare) and 2005.  

The veteran underwent an X-ray in July 2005 at the Columbia, 
South Carolina VA Medical Center (VAMC).  X-rays revealed 
degenerative joint disease present throughout the lumbar 
spine.  Degenerative changes were at both SI joints.

In March 2007 the veteran underwent a VA examination.  The 
examiner noted that the veteran was seen for a back injury in 
October 1972, and that his January 1974 discharge examination 
was normal as it was within normal limits, and the veteran 
made no indication on the history form of suffering recurrent 
back pain.  The veteran reported that, in addition to his 
October 1972 injury, that he suffered one further injury 
while on active duty while he was climbing stairs.  He was 
not seen in sick call at the time.  He did recall being 
injured following his military service, the first of which 
was in 1974 when he worked as a mechanic.  He also injured 
his back in 1993 carrying out a twisting motion and he also 
fell from a truck in 2003.  The diagnosis was degenerative 
joint disease of the lumbar spine and degenerative disk 
disease of the lumbar spine.  The examiner stated that it was 
less likely than not that the veteran's present back 
condition was related to any injuries or activities while in 
the service.  The veteran's injury during active duty was 
apparently minor.  He then suffered repeated episodes of 
trauma following discharge.  The most serious of these 
injuries by report was in February 2005.

In a May 2007 letter, the veteran stated that he has had 
chronic low back pain since he injured his back in 1972.  At 
his August 2008 hearing, the veteran testified that he was 
having symptoms of his low back disability at the time of his 
discharge from the Navy in January 1974.  He did not testify 
regarding a post-service back injury in 1974.  At the August 
2008 hearing, the veteran's spouse testified that, ever since 
she knew the veteran in 1974, he had been experiencing back 
problems.  

In a letter dated in September 2008, the veteran's former 
chiropractor wrote that he treated the veteran in 1975 for 
his chronic low back pain.  He stated that he treated the 
veteran a total of 16 times between 1975 and 1996.

In a September 2008 letter, the veteran's chiropractor stated 
that he reviewed the veteran's medical history, but does not 
indicate what that history was.  The chiropractor wrote that, 
based on the history and examination, he felt that the 
veteran's current disability was proximately due to, or the 
result of, an injury sustained while performing active naval 
service in 1972.  This September 2008 letter from the 
veteran's chiropractor does not include a history of post-
service low back injuries in 1974, 1990s, or even a back 
injury in 2003.  

Service Connection for Low Back Disorder

The record indisputably documents a current low back 
disability as the veteran has degenerative joint disease of 
the lumbar spine and degenerative disk disease of the lumbar 
spine.  The element of current low back disability is 
established by the competent medical evidence of record, and 
is not at issue.  

On the question of occurrence of in-service injury or 
disease, the service treatment records reflect an acute low 
back injury and complaints of pain in the lower back for 
which he received treatment in October 1972; therefore, the 
element of an in-service injury is satisfied.  Based on the 
foregoing, the Board finds that, although the veteran injured 
his low back during active service in 1972, he sustained an 
acute back injury in service in 1972, as evidenced by the 
absence of continued treatment in service until service 
separation in 1974, and by the negative complaints and 
clinical findings at the service separation examination.  The 
veteran did not have chronic back symptoms in service. 

The Board also finds that the veteran did not have continuous 
post-service symptoms of a back disorder.  The first evidence 
of chiropractic treatment began in 1975, which is after the 
veteran's first post-service back injury.  

On the questions of chronicity of symptoms in service and 
continuity of symptoms after service, the veteran's 
statements in support of his claim, including his hearing 
testimony in August 2008, are construed as alleging both 
chronic symptoms in service and continuous back symptoms 
since active service.  In this regard, the veteran is 
competent to give evidence about what he experienced at any 
time.  See, e.g., Layno v. Brown, supra.  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

In this veteran's case, however, the Board finds that the 
veteran's assertions and testimony of chronic symptoms in 
service and continuous back symptoms since active service are 
outweighed by other lay and medical evidence of record.  The 
veteran's assertion and testimony is outweighed by the 
veteran's own history at service separation in 1974 that 
denied low back symptomatology at that time; by the absence 
of continued treatment in service after October 1972 until 
service separation in 1974; by the evidence of post-service 
back injury in 1974, which was significant enough to require 
chiropractic treatment beginning at least in 1975.

On the remaining question of whether the current diagnosed 
low back disability is the result of an injury or disability 
while in service, as noted, there are conflicting medical 
opinions on this question.  In his September 2008 letter, the 
veteran's private chiropractor wrote the favorable opinion 
that the veteran's current back disability was proximately 
due to, or the result of, an injury sustained while 
performing active naval service in 1972.  The evidence 
weighing against the veteran's claim consists of the March 
2007 VA examiner's opinion that it was less likely than not 
that the veteran's present back disability was related to any 
injuries or activities while in the service.

Where, as in this veteran's case, there is a  difference of 
medical opinion, the United States Court of  Appeals for 
Veterans Claims (Court) has stated that "[i]t is  the 
responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5  
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  
App. 190, 192-93 (1992)).  With regard to the weight to  
assign to medical opinions, the Court has held that "[t]he  
probative value of medical opinion evidence is based on the  
medical expert's personal examination of the patient, the  
physician's knowledge and skill in analyzing the data, and  
the medical conclusion that the physician reaches . . . As is  
true with any piece of evidence, the credibility and weight  
to be attached to these opinions [are] within the province of  
the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  
App. 467, 470-71 (1993); see also Wensch v. Principi, 15 Vet.  
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases); Winsett v. West, 11 Vet. App. 420 (1998) (Court  
affirmed the Board's decision which weighed two medical  
opinions, from an expert and a treating physician); Owens v.  
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one  
medical opinion over another is not error); Sanden v.  
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore  
the opinion of a treating physician, but is free to discount  
the credibility of that statement).  The United States Court  
of Appeals for the Federal Circuit has recognized the Board's  
"authority to discount the weight and probity of evidence in  
light of its own inherent characteristics and its  
relationship to other items of evidence."  Madden v. Gober,  
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

While the chiropractor's September 2008 opinion suggests a 
link between the veteran's current low back disability and 
his service, the opinion did not consider a complete or 
accurate history.  Although the chiropractor wrote that he 
reviewed the veteran's medical history, he does not indicate 
what that history was.  This September 2008 letter from the 
veteran's chiropractor does not include a history of post-
service low back injuries in 1974, 1990s, or even a back 
injury in 2003, which was for workers' compensation purposes.  
At best, the chiropractor considered an incomplete history as 
reported by the veteran, and failed to consider significant 
elements in the record that showed post-service work-related 
low back injuries and treatment.  While an examiner can 
render a current diagnosis based upon his examination of the 
veteran, the Court has held that without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Moreover, an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet.App. 458, 461 (1993). 

In contrast, the March 2007 VA examiner considered a more 
accurate history that included in-service injury; the absence 
of back complaints or findings at service separation; and the 
history reported by the veteran.  The history was thus more 
complete than that considered by the veteran's chiropractor 
in the September 2008 opinion.  The March 2007 VA examiner's 
history was also more accurate, in that it noted that the 
veteran's October 1972 injury was acute, and that the January 
1974 discharge examination was negative for history or 
complaints of recurrent back pain, and clinical findings of 
the spine at service separation were within normal limits.  
The VA examiner also addressed the timing of the veteran's 
symptoms, and noted that the veteran suffered repeated 
episodes of trauma following discharge, and the most serious 
of these injuries by report was in February 2005.  In 
addition, the March 2007 VA examination was conducted by a 
physician, whose training is more extensive than that of a 
chiropractor.  For these reasons the Board finds the March 
2007 VA examiner's opinion to be more probative than that of 
the veteran's chiropractor.  

The Board also notes the veteran's testimony regarding the 
cause of his low back disorder; however, as a lay person, he 
is not competent to render an opinion on matters of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, supra.  The Board has considered and 
weighed the veteran's testimony on the question of chronicity 
of in-service symptoms, and his and his spouse's testimony 
regarding post-service symptoms, but find that such testimony 
is outweighed by the evidence of record that shows multiple 
post-service low back injuries, and shows that the low back 
symptoms and treatment were subsequent to these post-service 
injuries in 1974, 1990s, and 2003. 

As the veteran has degenerative changes of the lumbar spine, 
the Board has considered whether service connection may be 
granted for arthritis as a presumptive disease; however, the 
weight of the evidence of record demonstrates that the first 
competent medical evidence of degenerative changes occurred 
on the X-ray examination in July 2005, more than 30 years 
after the veteran's discharge from active duty.  There are no 
other records that provide a diagnosis of degenerative disc 
disease prior to 2005.  As the record does not show that the 
veteran had degenerative disc disease within a compensable 
degree within one year of his discharge from active duty, the 
weight of the evidence is also against presumptive service 
connection.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.303(b), 3.307, 3.309. 

For these reasons, the Board finds that a preponderance of 
the evidence is against a finding that current degenerative 
joint disease of the lumbar spine and degenerative disk 
disease of the lumbar spine is related to his service, or 
that it became manifest within a year of his discharge from 
active service.  Because the most probative 


opinion is against a finding of a link between the current 
back disability and service, the Board finds that a 
preponderance of the evidence is against the claim.  As such, 
the benefit of the doubt rule is not for application and, the 
claim is denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER


Service connection for residuals of a back injury is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


